DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional Application No. 15/745,129 filed January 15, 2018 as a Divisional and to National Stage Application No. PCT/TR2015/050066 filed August 13, 2015. 

Status of Claims 
Claims 1-8, filed February 27, 2020, are presently pending in this application.

Information Disclosure Statement
Acknowledgement is made to Applicant's lack of an Information Disclosure Statement submission.
The listing of references in the specification, Pg. 5, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both partitions and leg part coupling part, and reference character “5” has been used to designate the lung pressure measurement port, the needleless grooved luer port and the drainage luer port.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "9" have both been used to designate the lung pressure measurement port of claim 1.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “injector”, “patient connection section”, “expiratory line”, “expiratory line tube”, “expiratory line tube coupling”, “coaxial breathing circuit expiratory line closed system water trap”, “coaxial breathing circuit inspiratory line closed system water trap”, “inspiratory line”, “inspiratory line tube” and “inspiratory line tube coupling” of claim 1 and “the grooved luer port right angled towards the leg part section is provided in the coaxial breathing circuit inspiratory line closed system water trap” of claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 recites “Coaxial breathing circuit system”, ln 1 should read –A coaxial breathing circuit system--;
Claim 1 recites “a leg part section, which provides”, ln 6 should read -- a leg part section which provides--;
Claim 1 recites “the coaxial breathing circuit inspiratory line closed system water trap”, ln 9 should read --a coaxial breathing circuit inspiratory line closed system water trap--;
Claim 1 recites “a leg part section in the coaxial breathing circuit inspiratory line water trap”, ln 12 should read --a leg part section in the coaxial breathing circuit inspiratory line closed system water trap--;
Claim 1 recites “on I connector”, ln 33 should read --on an I connector--;
Claim 1 recites “a stopper which prevents the fluid collected in the bottle section to leak back into the tube before said fluid is discharged”, ln 37-38 should read --a stopper which prevents the fluid collected in the bottle section from leaking back into the tube before said fluid is discharged--;
Claim 1 recites “The coaxial breathing circuit inspiratory line closed system water trap”, ln 49 should read --the coaxial breathing circuit inspiratory line closed system water trap--;
Claims 2-8 recites “Breathing circuit system”, ln 1 should read --the coaxial breathing circuit system--;
Claim 6 recites “and an other side is suitable”, ln 3 should read -- and the other side is suitable--;
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 and claims 2-8 by dependency, are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “a patient connection section which comprises a lung pressure measurement port for a coaxial breathing circuit to which a catheter mount or similar apparatus that are directly in contact with the patient can be coupled to”, ln 41-42 which requires a direct connection to the patient.  Thereby, explicitly claiming a human organism. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2, and claims 3-8 by virtue of dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention and to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a leg part section in the coaxial breathing circuit inspiratory line closed system water trap”, ln 12 and recites “a leg part section”, ln 6 which is open to interpretation whether the leg part section ln 6 is specific for the coaxial breathing circuit expiratory line closed system water trap and the leg part section ln 12 is specific for the coaxial breathing circuit inspiratory line closed system water trap -or- the leg part section of ln 6 and ln 12 are the same limitation and this singular leg part section provides a connection to both the coaxial breathing circuit expiratory line closed system water trap and the coaxial breathing circuit inspiratory line closed system water trap.  Applicant’s specification fails to provide support or explanation regarding either of these interpretations. Applicant’s specification provides general functionality of the leg part section (Pg. 10-11) but lack sufficient description to allow one skilled in the art to which it pertains to make the invention. Specifically, Applicant’s disclosure lacks detail regarding how the singular or plurality leg portion is constructed to connect to a coaxial breathing circuit and the coaxial breathing circuit expiratory line closed system water trap and the coaxial breathing circuit inspiratory line closed system water trap. It is noted, Applicant’s disclsoure provides specific guidance regarding the arrangement of the leg part sections only for the double-lumen embodiment (Pg. 12; Fig. 6-8).  
Claim 1 recites “an expiratory line tube coupling into which an expiratory line tube is connected to, " an inspiratory line tube coupling into which an inspiratory line tube is connected to,”, ln 43-46 Applicant’s disclosure fails to descried the expiratory line tube coupling and the inspiratory line tube coupling as they relate to the claimed embodiment.  Applicant recites prior art US2010/122702A1 as disclosing an expiratory line tube coupling but does not disclose the claimed embodiment as comprising the expiratory line tube coupling nor the inspiratory line tube coupling. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
Claim 2 recites “wherein the systems comprise a luer drainage port which enables discharging of the water that has accumulated in the bottle section of the closed system water traps from the bottle section without opening the bottle.”, ln 1-4 while claim 1 recites the “grooved luer port which enables the discharge of water collected”, ln 23.  Applicant’s specification recites a grooved luer port and a drainage luer port both of which are referenced with reference character 5 and the drawings only show the bottle sections having a single port. Applicant disclosure fails to convey the coaxial breathing circuit system as comprising both a grooved luer port and a drainage luer port.  Therefore, claim 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 7-8, and claims 2, 4, and 6 by virtue of dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a leg part section in the coaxial breathing circuit inspiratory line closed system water trap”, ln 12 and recites “a leg part section”, ln 6 it is unclear whether “leg part section” of ln 12 is referencing the leg part section of claim 6 or introducing a new limitation.  Specifically, it is unclear whether the leg part section ln 6 is specific for the coaxial breathing circuit expiratory line closed system water trap and the leg part section ln 12 is specific for the coaxial breathing circuit inspiratory line closed system water trap or the leg part section of ln 6 and ln 12 are the same and the singular leg part section provides a connection to both the coaxial breathing circuit expiratory line closed system water trap and the coaxial breathing circuit inspiratory line closed system water trap.  Applicant’s specification and drawings fails to provide guidance regarding this difference in the coaxial embodiment. Examiner notes: Applicant’s specification and drawings provide guidance regarding the arrangement of the leg part section only for the double-lumen embodiment. Examiner is not making a judgment on the subject matter of claim 1 because the Examiner is unable to provide cogent and reasonable interpretation for claim 1.
Claim 1 recites “the leg part” ln 13.  There is insufficient antecedent basis for this limitation in the claim. The limitation “leg part” has not previously been introduced and it is unclear whether “leg part” might be intended to reference leg part section of ln 6 or leg part section of ln 12. Examiner is not making a judgment on the subject matter of claim 1 because the Examiner is unable to provide cogent and reasonable interpretation for claim 1.
Claim 1 recites “the breathing circuit tubes” ln 13.  There is insufficient antecedent basis for this limitation in the claim. The limitation “breathing circuit tubes” has not previously been introduced and it is unclear whether “breathing circuit tubes” is referencing “tubes” ln 7. Examiner is not making a judgment on the subject matter of claim 1 because the Examiner is unable to provide cogent and reasonable interpretation for claim 1.
Claim 1 recites “and an other side (of the leg part section of the coaxial breathing circuit inspiratory line closed system water trap) is suitable to be inserted into an anaesthesia/ventilation device,”, ln 14 (italics added for clarity) it is unclear whether the leg part section in the coaxial breathing circuit inspiratory line closed system water trap and the leg part section in the coaxial breathing circuit expiratory line closed system water trap are position at mid section of the coaxial breathing circuit system or at the anaesthesia/ventilation device. Examiner is not making a judgment on the subject matter of claim 1 because the Examiner is unable to provide cogent and reasonable interpretation for claim 1.
Claim 1 recites “an inkwell wherein fluid that is accumulated in the tube is passed through by means of an incline to be finally collected in a bottle section, of both the coaxial breathing circuit expiratory line closed system water trap and the coaxial breathing circuit inspiratory line closed system water trap,”, ln 15-18 it is unclear to what “tube” is being referenced.  Specifically, it is unclear which tube of “tubes”, ln 7 or “breathing circuit tubes”, ln 13 is being reference. As such, it is unclear whether there is a single ink well and bottle section or an ink well and bottle section for each of the “tubes”, ln 7 or “breathing circuit tubes”, ln 13.  
Claim 1 recites “a grooved luer port which enables the discharging of the water collected in the bottle section by means of a needleless apparatus which has a right angle towards the leg part section in the coaxial breathing circuit inspiratory line closed system water trap; and  14which is concealed with a skirt section that extends below the bottle section in the coaxial breathing circuit expiratory line closed system water trap,”, ln 23-27 it is unclear whether there is a singular grooved luer port for both the coaxial breathing circuit inspiratory line closed system water trap and the coaxial breathing circuit expiratory line closed system water trap or each of the coaxial breathing circuit inspiratory line closed system water trap and the coaxial breathing circuit expiratory line closed system water trap has a grooved luer port. 
Claim 1 recites “a lung pressure measurement port” in ln 1; “a lung pressure measurement port to which a probe that is used to measure a pressure of a lung of a patient from a breath of the patient can be attached and which is on I connector in the coaxial breathing circuit”, ln 31 and “a patient connection section which comprises a lung pressure measurement port”, ln 40 it is unclear whether these are all the same port or that there are a plurality of lung pressure measurement. Specifically, it is unclear whether each of the I connector and the patient connection section comprises a lung pressure measurement port.  Furthermore, it is unclear whether the I connector and the patient connection section are the same element claimed by different names. 
Claim 1 recites “a lid which prevents the water that has accumulated in the bottle section from entering into upper sections of the circuit until said accumulated water has been discharged,”, ln 34-36 it is unclear whether there is a single lid that prevents leakage in the “upper sections” or a plurality of lids that each prevent leakage in to the “upper sections”, respectively. 
Claim 1 recites “the circuit” ln 35.  There is insufficient antecedent basis for this limitation in the claim. The limitation “circuit” has not previously been introduced and it is unclear which element that contains “circuit” might be referenced.
Claim 1 recites “a stopper which prevents the fluid collected in the bottle section to leak back into the tube before said fluid is discharged”, ln 37-38 it is unclear to what “tube” is being referenced.  Specifically, it is unclear which tube of “tubes”, ln 7 or “breathing circuit tubes”, ln 13 is being reference. As such, it is unclear whether there is a single stopper or a plurality of stoppers one for each of the “tubes”, ln 7 or “breathing circuit tubes”, ln 13.
Claim 1 recites “a coaxial breathing circuit”, ln 4 and 41, it is unclear whether the recitation of “a coaxial breathing circuit”, ln 41 is intended to reference the “a coaxial breathing circuit”, ln 4 or introduce a new limitation. 
Claim 1 recites “a patient connection section which comprises a lung pressure measurement port for a coaxial breathing circuit to which a catheter mount or similar apparatus that are directly in contact with the patient can be coupled to”, ln 41-42, the phrase "similar apparatus" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “a similar apparatus”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites “an expiratory line tube coupling into which an expiratory line tube is connected to, " an inspiratory line tube coupling into which an inspiratory line tube is connected to,”, ln 43-46 it is unclear whether expiratory line, ln 4 and  expiratory line tube, ln 43 are intended to be the same element or separate elements and it is unclear whether inspiratory line, ln 10 and inspiratory line tube, ln 45 are intended to be the same element or separate elements. 
Claim 1 recites “a needleless apparatus”, ln 24 and 47, it is unclear whether the recitation of “a needleless apparatus”, ln 47 is intended to reference the “a needleless apparatus”, ln 24 or introduce a new limitation. 
Claim 3 recites “wherein the water accumulated in the expiratory line of the breathing circuit is passed through the inkwell section by means of an angle between the legs”, ln 1-3 there is insufficient antecedent basis for the limitation “legs” in the claim. The limitation “legs” has not previously been introduced in claim 1 to which claim 3 depends.  It is unclear whether “legs” is introducing a new limitation or is intended to reference “leg part section” thereby establishing that there are indeed a plurality of leg part sections.  Examiner is not making a judgment on the subject matter of claim 1 because the Examiner is unable to provide cogent and reasonable interpretation for claim 3.
Claim 5 recites “the angle” ln 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation “angle” has not previously been introduced in claim 1 to which claim 5 depends and it is unclear whether “right angle” claim 1 or is referencing “angle” claim 3. Examiner is not making a judgment on the subject matter of claim 1 because the Examiner is unable to provide cogent and reasonable interpretation for claim 5.
Claim 7 recites “the grooved luer port right angled towards the leg part section is provided in the coaxial breathing circuit inspiratory line closed system water trap”, ln 1-3 is unclear. Examiner believes Applicant is attempting to further limit the directionality of the right angle.  Therefore, “the grooved luer port right angled towards the leg part section is provided in the coaxial breathing circuit inspiratory line closed system water trap” is interpreted as reciting –the right angle of the needles apparatus is directed towards the leg part section is provided in the coaxial breathing circuit inspiratory line closed system water trap--.
Claim 8 recites “the needleless grooved luer port” ln 1-2.  There is insufficient antecedent basis for this limitation in the claim. The limitation “needleless grooved luer port” has not previously been introduced in claim 1 to which claim 8 depends and it is unclear whether “grooved luer port” claim 1 or “needles apparatus” of claim 1 is being referencing. Examiner is not making a judgment on the subject matter of claim 1 because the Examiner is unable to provide cogent and reasonable interpretation for claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “wherein one side of the coaxial breathing circuit inspiratory line water trap is suitable to be inserted into the breathing circuit tube and an other side is suitable to be inserted into the anaesthesia/ventilation device.”, ln 1-4 while claim 1 recites “a leg part section in the coaxial breathing circuit inspiratory line water trap, wherein one side of the leg part is suitable to be inserted into the breathing circuit tubes and an other side is suitable to be inserted into an anaesthesia/ventilation device,”, ln 12-14. Though not identical, the limitations of claim 6 does not further limit the limitations recited in claim 1 to which claim 6 depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 1-8 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right make a new art based rejection on these claims once the 112 rejection(s) have been resolved by the Applicant.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reinboth et al. (U.S. Pub. No. 2010/0122702) discloses a device for separating condensate from a coaxial breathing gas line (Fig. 1-3) which has not yet been claimed. 
Lu (EP 3090774 A1) discloses a bi-lumen breathing circuit assembly (Fig. 1-21) which has not yet been claimed.
Chang (U.S. Pub. No. 2010/0252035) disclose a coaxial breathing circuit system (Fig. 2-5) comprising a water trap (60; Fig. 1-5) which has not yet been claimed. 
Kendrick et al. (U.S. 2014/0150794) disclose a double lumen breathing circuit assembly (Fig. 1-8) comprising fluid trap apparatus (Fig. 2-8) which has not yet been claimed.
Loescher et al. (U.S. Patent No. 6,209,539) disclose a patient adapter for ventilator circuits (10; Fig. 1-3) which has not yet been claimed.
Hsiao (U.S. Pub. No. 2012/0017907) disclose a liquid trap cup and a liquid trap assembly (Fig. 5A-6c) which has not yet been claimed.
Toomey et al. (U.S. Pub. No. 2005/0010189) disclose a fluid collection apparatus (Fig. 1-10) which has not yet been claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLIOT S RUDDIE/Examiner, Art Unit 3785